RESPONSE TO PETITION FOR REHEARING.
A rehearing was granted in this case upon suggestion by the attorney-general that a corrected transcript of the record would show that the district court gave to the jury, at the request of the defendents, instructions precisely equivalent to that for the refusal of which we decided that the judgment must be reversed. It now appears that the following instructions, asked by the defendants, were allowed:
“The jury is instructed that this case is one wherein the evidence is entirely circumstantial, and that unless it is inconsistent with any other rational conclusion than that the defendants are guilty, then the jury must find the defendants not guilty.”
“The term‘reasonable doubt ’ is one often used. The jury are instructed that they must be satisfied from the evidence of the guilt of the defendants, or either of them, beyond a reasonable doubt, before the jury can legally find him guilty of the crime charged against him. The jury shall be satisfied from the evidence, to a moral certainty, and beyond a reasonable doubt, that the defendants, or one of them, and no other or different person or persons, committed the alleged offense.”
We think these instructions were as clear and full and favorable to the defendants as the instruction refused; and in substance amounted to the same thing. Therefore the refusal of that instruction was not error (State v. O’Connor, 11 Nev. 425); and the judgment appealed from should be affirmed.
It is so ordered.